RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-2435-12T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

         Plaintiff-Respondent,        APPROVED FOR PUBLICATION

                                            June 9, 2014
    v.
                                        APPELLATE DIVISION
J.A.,

          Defendant-Appellant.
___________________________________

IN THE MATTER OF S.B. and S.A.,

          Minors.
___________________________________________________

         Submitted May 28, 2014 – Decided June 9, 2014

         Before Judges Fisher, Koblitz and O'Connor.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Bergen County, Docket No. FN-02-78-11.

         Joseph E. Krakora, Public Defender, attorney
         for    appellant   (Elizabeth    D.   Burke,
         Designated Counsel, on the brief).

         John J. Hoffman, Acting Attorney General,
         attorney    for   respondent  (Andrea  M.
         Silkowitz, Assistant Attorney General, of
         counsel; Sara M. Gregory, Deputy Attorney
         General, on the brief).

         Joseph E. Krakora, Public Defender, Law
         Guardian,   attorney   for minors (Olivia
         Belfatto Crisp, Assistant Deputy Public
         Defender, on the brief).
     The opinion of the court was delivered by

FISHER, P.J.A.D.

     In this appeal, we conclude that a parent fails to exercise

the minimum degree of care required by N.J.S.A. 9:6-8.21(c)(4)

when permitting children to be passengers in a vehicle driven by

a person who appears to be inebriated.

     Here, defendant J.A. (defendant) appeals a finding of abuse

and neglect, N.J.S.A. 9:6-8.21(c)(4), based on his failure to

prevent defendant S.B. (Susan, a fictitious name) from driving

their children1 while she was intoxicated.              In affirming, we find

no merit in defendant's argument that the facts only support a

finding that he was mistaken about whether Susan was capable of

safely transporting the children by motor vehicle or that his

acts or omissions did not rise to the level of gross negligence.

     This      action    was    commenced     against   defendant   and    Susan,

based on a referral to plaintiff Division of Youth and Family

Services, now known as the Division of Child Protection and

Permanency (the Division), regarding a motor vehicle incident on

Sunday, May 23, 2010.           The judge heard evidence that defendant,

Susan,   and    the     two    children   spent   the   weekend   in   Wildwood.

1
 Defendants are not married. The children in question are Sh.B.,
who was then eight-years old, and S.A., then two-years old.
Defendant is the father of S.A., not the older child.      Susan
ultimately stipulated to an act of abuse and neglect with regard
to her conduct.



                                          2                               A-2435-12T2
After spending Sunday morning at a pool, the family had lunch

together. The Division caseworker testified that the older child

informed her that Susan drank two Bloody Marys and five or six

beers.     Defendant drank only "a few beers" because he intended

on    driving    the    car   home   to   Garfield       that    afternoon.       While

packing the car for the trip home, however, defendant noticed a

tail light was not functioning – a fact that apparently altered

his     mind    about    driving;      defendant         acknowledged     during      an

interview with a Division caseworker that his license was then

under suspension for driving while intoxicated.

       Consequently,      Susan      drove       the   family   home.     During     the

trip, they stopped for dinner.                    According to the older child,

the adults had two beers each. The child also told the caseworker

that her mother was difficult to understand when she spoke.

       The couple argued during the trip north on the Garden State

Parkway.        The older child expressed concern when they rode by

three    parked    police     vehicles       because     their    car   was,   in    her

words, "going side to side," but Susan said she should not worry

and that "everything [would be] fine."                   Later, the child pointed

out    another     police     vehicle;       this      time,    the   police   vehicle

pursued and eventually directed Susan to stop at a location on

the Garden State Parkway, approximately twenty-five miles north

of Wildwood.       After participating in field sobriety tests, Susan




                                             3                                 A-2435-12T2
was arrested and escorted into a police vehicle.                          An Alcotest

determined her blood alcohol content (BAC) was .19, well in

excess of the legal limit, N.J.S.A. 39:4-50(a) (declaring the

legal limit to be a BAC of .08).

    Defendant was interviewed by a Division caseworker on May

28, 2010.        His statements conformed to the child's regarding

Susan's consumption of alcohol that day, but he claimed he did

not realize Susan was intoxicated, otherwise he would not have

permitted    her    to   drive.       He       also    agreed    with     the   child's

assertion that he and Susan had argued over the weekend.

    Defendant       agreed    to     submit       to    urine     screens       at    the

Division's request.        Two screens in June 2010 were negative, but

a July 20, 2010 urine screen proved positive for cocaine and

alcohol.     When     asked   by     the       Division    caseworker      about      the

positive    screen,      defendant    asserted         that     someone    must      have

tampered with his drink a few days earlier; he claimed a mutual

friend he was with at that time was a known seller of cocaine.

     The trial judge rendered a thorough written decision on

June 2, 2011.        He found, by a preponderance of the evidence,

that on Sunday, May 23, 2010, Susan was exhibiting signs of

alcoholic impairment – slurred speech, an odor of alcohol on her

breath,    the    swerving    of   her     vehicle,       argumentativeness,          and

"swaying" while standing or walking – and that defendant "knew




                                           4                                    A-2435-12T2
[Susan] was under the influence of alcohol [and] should not have

driven   the   vehicle   in   that    condition   with   the   children    as

passengers."    Although the judge rejected defendant's contention

that the positive urine screen in July 2010 occurred because, in

the judge's words, defendant was "slipped . . . a Mickey," the

judge also found the Division's proofs inadequate to support a

finding that a child was put at risk as a result; he, therefore,

rejected that particular aspect of the Division's case.

    Compliance     hearings    were       conducted   over   the   following

twelve months, ultimately leading to the return of physical and

legal custody to the parents and the dismissal of the action.

    Defendant appeals, arguing:

           I. THE LOWER COURT ERRED BY ADMITTING [THE
           OLDER CHILD'S] STATEMENTS INTO EVIDENCE AS
           UNCORROBORATED HEARSAY CONTRARY TO N.J.S.A.
           9:6-[8.46(a)(4)].

           II.   EVEN  ASSUMING   [THE   OLDER   CHILD'S]
           STATEMENTS   ARE  ADMISSIBLE,    [DEFENDANT'S]
           ACTIONS WERE MERELY NEGLIGENT AND THEREFORE
           DO NOT QUALIFY AS ABUSE AND NEGLECT.

We find no merit in these arguments.

                                      I

    Defendant first contends that the statements given by the

older child to the Division caseworker were inadmissible because

they were uncorroborated.      Defendant is wrong in two respects.




                                      5                             A-2435-12T2
       Contrary    to     defendant's          argument,      an      uncorroborated

statement by a child is admissible.                   The limitation imposed in

such   circumstances       arises       from   the    Legislature's        declaration

that such an uncorroborated statement, although admissible, is

not    alone   "sufficient       to     make   a     fact   finding    of    abuse     or

neglect."      N.J.S.A.        9:6-8.46(a)(4).          Stated     another     way,   "a

child's hearsay statement may be admitted into evidence, but may

not be the sole basis for a finding of abuse or neglect."                           N.J.

Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 33 (2011).

As a result, the judge did not err in permitting the Division

caseworker to recount the older child's statements.

       We also conclude that the child's statements were more than

sufficiently corroborated.               In general, corroborative evidence

need not be direct so long as it provides some support for the

out-of-court statements.           N.J. Div. of Youth & Family Servs. v.

Z.P.R., 351 N.J. Super. 427, 436 (App. Div. 2002); see also N.J.

Div. of Child Prot. & Permanency v. M.C., __ N.J. Super. __, __

(App. Div. May 5, 2014) (slip op. at 25); N.J. Div. of Youth of

Family   Servs.    v.    L.A.,    357     N.J.     Super.   155,     166    (App.   Div.

2003).    The child's statements regarding both the extent of her

mother's drinking that day and her state of inebriation were

corroborated      in    many    ways.      For     example,    the    police    report

memorialized      the     officer's       observations        that     the     vehicle




                                           6                                   A-2435-12T2
"fail[ed] to maintain [its] lane of traffic," and that Susan's

speech was "slow and slurred." Defendant also corroborated the

child's statements about Susan's drinking, acknowledging in his

statement to the Division that Susan "ha[d] a few Bloody Marys

and some beers" shortly before the family embarked on the trip

with Susan at the wheel.

                               II

    We also reject defendant's second and last argument2 that

the circumstances found by the trial judge do not support a

finding of abuse or neglect.




2
 Defendant has not included in his brief a separate point
asserting that the judge's findings were against the weight of
the evidence, see R. 2:6-2(a)(5) (directing that the argument is
to be "divided, under appropriate point headings . . . into as
many parts as there are points to be argued"); Midatlantic Solar
Energy Indus. Ass'n v. Christie, 418 N.J. Super. 499, 508 (App.
Div.) (noting that the presentation of a separate argument in
any other manner than that set forth in Rule 2:6-2(a)(5) is
"improper" and such an argument will be overlooked unless it
presents a matter of general public importance), certif. denied,
207 N.J. 190 (2011), although such an argument may be discerned
from the balance of defendant's contentions.      To the extent
defendant has intended to make such an argument, we find it has
insufficient merit to warrant further discussion in a written
opinion.    R. 2:11-3(e)(1)(E).   We would add only that the
evidence more than amply supports the judge's findings and,
thus, the applicable standard of review precludes our second-
guessing of those findings.       Rova Farms Resort, Inc. v.
Investors Ins. Co., 65 N.J. 474, 484 (1974). This is especially
true in this context, where findings are entitled to additional
deference because of family judges' "special expertise in the
field of domestic relations."   Cesare v. Cesare, 154 N.J. 394,
413 (1998).   We, thus, find no merit in the argument that the
                                                     (continued)


                               7                        A-2435-12T2
      A parent or guardian who permits a child to ride with an

inebriated     driver    acts     inconsistently              with     N.J.S.A.     9:6-

8.21(c)(4), which defines an "abused or neglected child" as a

child under the age of eighteen years:

            whose   physical,   mental,   or   emotional
            condition has been impaired or is in
            imminent danger of becoming impaired as the
            result of the failure of his parent or
            guardian . . . to exercise a minimum degree
            of care . . . (b) in providing the child
            with proper supervision or guardianship, by
            unreasonably inflicting or allowing to be
            inflicted   harm,   or    substantial   risk
            thereof[.]

      The Legislature provided no greater clarity about the reach

of   the   phrase    "minimum    degree        of    care."      The   Supreme     Court

ascertained that it means "grossly or wantonly negligent, but

not necessarily intentional" conduct.                    G.S. v. Dep't of Human

Servs., 157 N.J. 161, 178 (1999).                   In that sense, a parent fails

to exercise a minimum degree of care when, despite being "aware

of   the   dangers    inherent    in   a       situation,"       the   parent     "fails

adequately to supervise the child or recklessly creates a risk

of serious injury to that child."                    Id. at 181.       The parent is

held to what "an ordinary reasonable person would understand" in

considering    whether    a     situation       "poses        dangerous   risks"      and



(continued)
judge erred in determining that defendant should have been well
aware Susan was in no condition to drive.



                                           8                                    A-2435-12T2
whether the parent acted "without regard for the potentially

serious consequences."      Id. at 179.

       Our Supreme Court later illuminated G.S.'s interpretation,

explaining that "every failure to perform a cautionary act is

not    abuse    or   neglect";   "[w]hen   the   failure   to     perform    a

cautionary act is merely negligent, it does not trigger" the

statute.       N.J. Div. of Youth & Family Servs. v. T.B., 207 N.J.

294,   306-07     (2011).    The   focus   on    the   parent's    level    of

culpability in assessing whether a minimum degree of care has

been exercised

           is in synchronicity with the Legislature's
           expressed purpose to safeguard children.
           Indeed, where a parent or guardian acts in a
           grossly negligent or reckless manner, that
           deviation from the standard of care may
           support an inference that the child is
           subject to future danger.   To the contrary,
           where a parent is merely negligent there is
           no warrant to infer that the child will be
           at future risk.

           [Id. at 307.]

       The application of this standard in the present context is

further informed not only by our motor vehicle laws, which show

little tolerance for the mixing of alcohol and driving,3 but also

by a growing body of case law demonstrating the dangers imposed


3
 A circumstance certainly familiar to defendant, whose driving
privileges were suspended at the time due to a conviction for
driving while under the influence.



                                     9                              A-2435-12T2
for    child-occupants   of     motor    vehicles.      See    N.J.   Dep't   of

Children & Families v. R.R., __ N.J. Super. __, __ (App. Div.

2014) (slip op. at 6-10) (affirming an abuse/neglect finding

when a school bus driver left a five-year old unattended on a

bus for nearly an hour); N.J. Dep't of Children & Families v.

E.D.-O., 434 N.J. Super. 154, 160-62 (App. Div. 2014) (affirming

an    abuse/neglect   finding    when    the   mother   left   her    nineteen-

month-old child unattended in a motor vehicle while she briefly

entered a nearby store).          For the reasons outlined in greater

depth in those cases, as further amplified by the examples cited

by the Supreme Court in T.B., supra, 207 N.J. at 307-10, we

conclude that no reasonable person could fail to appreciate the

danger of permitting children to ride in a motor vehicle driven

by an inebriated operator.         Defendant was grossly negligent in

failing to protect the children from the imminent risk posed by

Susan's driving.

       Affirmed.




                                        10                             A-2435-12T2